Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/324,234, filed January 5, 2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (2008/0317989) [Abe].
Re Claim 1, Abe – a synthetic resin bottle from a preform with color gradation – discloses a method for manufacturing a synthetic resin preform [plastic material PET], the preform [101] comprising: (i) a base material layer made of a first colored resin, (ii) a colored layer [103] that forms a gradation region on an outer circumferential side of the base material layer, wherein a layer thickness of the gradation region gradually decreases upward [Fig. 3], and (iii) a coating layer [103f], made of the first colored resin, on an outer circumferential side of the colored layer, the method comprising: filling the first colored resin in a gate disposed in correspondence with a middle of a bottom of the preform [Paragraph 35 Lines 2-6], injecting into a cavity of a mold through the gate: (i) a first colored resin for a first predetermined time period, and (ii) a second colored resin material, having a color different from that of the first colored resin, for a second predetermined time period [Paragraph 35 Lines 6-13, and Paragraphs 68-69], wherein: (i) a starting time point of the first predetermined time period is set to be between a starting time point of the second predetermined time period and a finishing time point of the second predetermined time period [Fig. 9], (ii) a finishing time point of the first predetermined time period is set to be after the finishing time point of the second predetermined time period [Fig. 13], so that: (i) the second colored resin penetrates a center portion of the first colored resin to form a region on an outer circumferential surface of the cavity, where the region corresponds to the gradation region coated with the first colored resin, and then (ii) the first colored resin penetrates a center portion of the second colored resin located inside the cavity of the mold, such that the first colored resin is caused to flow while stretching the second color resin, so as to form: (a) the colored layer on the outer circumferential side of the base material layer, and (b) the coating layer on the outer circumferential side of the colored layer [Fig. 3, and Paragraph 50 Lines 1-13]
Abe does not expressly disclose that an injection rate of the second colored resin is set to be faster than an injection rate of the first colored resin; however, Abe does disclose that predetermined injection rates and velocities for the plastic resin layers can be set as the user needs [Abe, Paragraphs 42 and 43, plus Paragraph 48 Lines 11-16].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the ability of the user to set the times for the injection of the resin material in the mold to make the preform.  See MPEP 2143(I)(D) and (E).  One of ordinary skill would be able to modify the injection rate of the second colored resin to be faster than that of the 1st colored resin in the Abe preform, before the effective filing date of the invention with predictable and obvious results, “…to create a color-gradated portion where the gradation of color is continuous and light.” [Abe, Paragraph 17 Lines 5-6].
Re Claim 3, Abe discloses biaxially stretch blow molding the preform manufactured by the method according to claim 1 [Paragraph 50 Lines 10-13], and decorating with gradations associated with color density that are caused to appear [Fig. 1, Paragraph 36 Lines 5-8].
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Abe as applied to claim 1 above in view of Minoru et al. (JP 2000141571) [Minoru].
Re Claim 2, Abe does not expressly disclose the first colored resin has an intrinsic viscosity (IV) in the range from 0.5 to 0.63.  However, Minoru – a multilayer bottle – discloses a bottle with a colored resin [Minoru, Paragraph 8] where the first colored resin has an intrinsic viscosity (IV) in the range from 0.5 to 0.63 [Minoru, Paragraph 13].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the material used for the colored resin has a specific IV.  See MPEP 2143 (I)(B).  One of ordinary skill would be able to modify the colored resin material in the Abe preform to have an IV in the range from 0.5 to 0.63, before the effective filing date of the invention with predictable and obvious results, “…to provide transparency, heat resistance, preparation of superior multiplayer bottle and bottle moldability.” [Minoru, Paragraph 5], and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 (II).
Re Claim 4, Abe in view of Minoru discloses the claimed invention according to Claim 2 above; further, the combination discloses biaxially stretch blow molding the preform manufactured by the method according to claim 1 [Abe, Paragraph 50 Lines 10-13], and decorating with gradations associated with color density that are caused to appear [Abe, Fig. 1, Paragraph 36 Lines 5-8].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Abe et al. (WO 2006118067).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736